The Attorney        General of Texas

     JIM MATTOX
                                                       July 10. 1986
     Attorney General


     Supreme Court Building         Honorable Mark W. S~:iles          Opinion No. JM-514
     P. 0. Box 12548
     Austin. TX. 78711. 2548
                                    Chairman
     512,4752501                    State Affairs Commi:tee            Ret   Whether a city may require a
     Telex 91018761367              Texas House of Representatives     school district to apply for a
     Telecopier  5121475.0268       P. 0. Box 2910                     special building use permit in
                                    Austin, Texas   787159             order to convert a school facility
     714 Jackson, Suite 700
                                                                       to an administrative facility
     Dallas, TX. 752024506
     2141742.8944                   Dear Representative Stiles:

                                         You inform us that the Beaumont Independent School District has
     4824 Alberta Ave., Suite 160
     El Paso, TX. 79905-2793
                                    operated an element:aryschool in a residential area of the city of
     91515333484                    Beaumont. In June, 1985, however, the board of trustees voted to
                                    convert that facility to a central administrative office building for
                                    the school distric,t. In order to obtain the requisite building
-1         Texas, Suite 700         permits for the conrersion, the city required that the school district
       ,uston, TX. 77002-3111
                                    comply with city z,,ning ordinances requiring it to make application
     713,223-W
                                    for a specific use ,?ermit.

     808 Broadway, Suite 312             Although the school board complied with all city fire and
     Lubbock. TX. 79401-3479        building codes, it a,bjectedto the city's requirements on the ground
     8061747-5238
                                    that the city has no authority to require the school district to
                                    follow the specific use application process. The city has, in fact,
     4309 N. Tenth, Suite B         granted the required permit, but asserts that it has the authority to
     McAllen, TX. 78501-1885        require the school district to comply with the permit procedures and
     512/582-4547
                                    conditions. In that regard you ask whether a municipality may require
                                    a school district to comply with city zoning ordinances requiring the
     200 Main Plaza, Suite 400      school district to apply for a specific use permit in order to convert
     San Antonio. TX. 78205-2797    a school facility t) an administrative facility.
     51212254191

                                         The issue as presented is governed by the principles of Port
     An Equal Opportunityi
                                    Arthur Independent School District v. City of Groves, 376 S.W.Zd?%
     Affirmative Action Employer    (Tex. 19641, and Austin Independent School District v. City of Sunset
                                    Valley, 502 S.W.2rg70 (Tex. 1973); see also Attorney General Opinion
                                    JM-180 (1984). In Groves, supra, the issue was whether a school
                                    district had to c:omply with the city's building regulations in
                                    constructing a school facility on school property located within the
                                    boundaries of a t,ome rule city. The school district in Groves
                                    contended that the city could not exercise its police power against
                                    the school district because a school district is an independent
                                    political subdivision of the state. State property is exempt from




                                                             p. 2358
Honorable Mark W. Stiles - Page 2   (JM-514)




municipal zoning. Attorne:rGeneral~Opinion JM-117 (1983). The Texas
Supreme Court rejected the school district's contention because a
school district.'sproperty should not be classified as state property.
376 S.W.2d at 333. The court held that school buildings of an
independent schooi district are subject to reasonable ordinances of
the city. 376 S.W.2d at 334. The Texas Supreme Court in Sunset
Valley consideied whether t'hecity could, through its zoning regula-
tions, wholly_ prohibit the location of school facilities within its
boundaries. 502 S.W.2d at 671.      The court emphasized that the
reasonableness of the scIioc1district's action was not before.it. 502
S.W.2d at 672. Relying on well-established principles of zoning law,
the court held that the c:.ty could not totally exclude schools from
areas zoned residential.~ Id. In both Groves and Sunset Valley, the
proposed buildings were sdool facilities, not administrative offices.
School facilities traditicnally receive special treatment in zoning
law. -See 502 S.W.2d at 67i.

     At issue here is the t:ransformationof a school facility into an
administrative office bulLding. The court of appeals in City of
Addison v. Dallas Indepen(.entSchool District, 632 S.W.2d 771 (Tex.
Civ..App~.- Dallas 1982, w;it ref'd n.r.e.), held that a city cannot
declare a legitimate school district action to be a nuisance per ;e
and thereby prohibit the action. At issue was the school district s
use of its property for a b,us:parkingfacility. The court left open
the possibility that the activity could become a nuisance by reason of
its locality, surroundings, or manner of operation. 632 S.W.2d at
774. In essence, the cm.rt held that the city could not totally
foreclose this use of the property simply by declaring the use to be
a nuisance per se. Although the case is not directly applicable
because it turned on nuisance law rather than on zoning law, we
believe that. when it is read with Groves and Sunset Valley, it stands
for the proposition that the city cannot exclude the school district's
administrative offices.

     As indicated, however,, the city has not totally excluded the
school district's administrative facility. The city has, in fact,
granted the specific use permit. The city's permit procedure and
conditions are designed to :providea reasonable means to assure that
the health, safety, property and welfare of the people affected by the
proposed land use are prote,cted. The Texas Supreme Court's decision
in Groves makes it clear that a school district's facilities are
subject to reasonable tit], ordinances. 376 S.W.2d at 334. As the
court stated: "To hold smherwise would be to leave a hiatus in
regulation necessary to th6:health and safety of the community." Id.
Accordingly, so long as a city's specific use permit procedures and
conditions do not attempt to totally exclude a school district's
facilities and are reasonably related to the protection of the health,
safety, and welfare of the cmmunity. the school district must comply
with those procedures and conditions.




                              p. 2359
Honorable Mark W. Stiles - P.sge3 (JM-514)




                              S U.MM.ARY

            The Beaumont Independent School District must
         comply with reasonable city of Beaumont's zoning
         ordinances in order to convert a classroom
         facility to an administrative facility. The city
         may   not,  howe.rer, use    its   zoning powers




                                    s /ka%
         unreasonably to prohibit the conversion.

                                          Very   ruly your


                                               A;,
                                          JIM     MATTOX
                                          Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tony Guillory and
Jennifer Riggs
Assistant Attorneys General




                                p. 2360